Citation Nr: 1202864	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from June 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's tinnitus as likely as not had its onset during his active military service.


CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for tinnitus.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

The Veteran contends that service connection is warranted for tinnitus.  He believes that he has ringing in his ears that is attributable to exposure to loud noise during military service.  The Veteran asserts that the noise exposure occurred during general quarters operations when he served aboard the USS Saratoga.

The service treatment records do not expressly show that the Veteran was exposed to loud noise during service.  However, the records document that he served aboard the USS Saratoga.  During the course of his duties, the Veteran was likely exposed to loud noise on the flight deck of the USS Saratoga during general quarters operations.  Additionally, in the May 2008 rating decision, the RO conceded in-service noise exposure.  Thus, the evidence tends to establish that the Veteran was exposed to loud noise during his military service.

Ringing in the ears or tinnitus is not referenced in the service treatment records.  Additionally, the ear portion of the Veteran's March 1964 separation examination was normal.  In February 2008, the Veteran filed an application for benefits that included the claim of service connection for tinnitus.  In addition to noting his in-service noise exposure, the Veteran listed 2000 as the date the disability began.

In May 2008, the Veteran underwent VA audiological examination in connection with the claim.  At that time, he also reported that he first noticed "ringing" in 2000.  Thus, this information tends to reflect an onset date of 2000 based on the Veteran's own reports.  The May 2008 VA examiner gave the opinion that the Veteran's tinnitus is less likely as not related to acoustic trauma from the military based on the Veteran's report of first noticing it in 2000-34 years [sic] after his discharge from the military.

Thereafter, in a March 2009 statement and subsequent statements, the Veteran indicated that he misunderstood the question as to the date of onset and that his tinnitus began in 1964.  He stated the ringing in his ears has steadily increased since that time.

In light of the Veteran's statements regarding the timeframe when he actually began to notice ringing in his ears, the May 2008 VA opinion was based on an inaccurate history.  The opinion did not rule out the possibility that in-service noise exposure could result in the Veteran's tinnitus and the opinion did not attribute his tinnitus to any other cause.  Tinnitus is the type of condition that a lay person can identify.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  In explaining that he misunderstood the question as to the onset of the disability, the Veteran has set forth seemingly credible statements that he began to experience tinnitus during service in approximately 1964 and that the ringing his ears has steadily increased since that time.

In view of this information and evidence, the Board finds that, at the least, reasonable doubt exists as to the question of the onset of the Veteran's tinnitus.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's tinnitus as likely as not had its onset during his active military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


